Citation Nr: 1047090	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-15 288	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability, 
including degenerative joint disease.  

2.  Entitlement to service connection for left knee disability, 
including degenerative joint disease.  

3.  Entitlement to service connection for lumbar spine 
disability, including degenerative disc disease.  

4.  Entitlement to service connection for left hip disability, 
status post hip replacement.

5.  Entitlement to service connection for right hip disability, 
status post hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1947 to January 1950. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and May 2006 rating decisions by the 
Nashville, Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a right shoulder disability, a right knee 
disorder, a left knee disorder, and a back disorder characterized 
as degenerative disc disease.  The May 2006 decision also 
declined an application to reopen previously denied claims of 
service connection for right and left hip disorders.  Timely 
appeals were noted from those decisions.  

In June 2009, the Board reopened the previously denied claims and 
remanded the issues to the RO (via the Appeals Management Center 
(AMC)) for further evidentiary development.  After completion of 
the requested development, the case is back before the Board for 
further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding 
that chronic right knee disability had its onset in service, 
degenerative joint disease of the right knee manifested within 
the first post service year, or that right knee disability is 
otherwise related to the Veteran's military service.  

2.  A clear preponderance of the evidence is against a finding 
that chronic left knee disability had its onset in service, 
degenerative joint disease of the left knee manifested within the 
first post service year, or that left knee disability is 
otherwise related to the Veteran's military service.  

3.  A clear preponderance of the evidence is against a finding 
that chronic lumbar spine disability had its onset in service or 
that lumbar spine disability, including degenerative disc disease 
is otherwise related to the Veteran's military service.  

4.  A clear preponderance of the evidence is against a finding 
that chronic left hip disability had its onset in service, 
degenerative joint disease of the left hip manifested within the 
first post service year, or that left hip disability is otherwise 
related to the Veteran's military service.  

5.  A clear preponderance of the evidence is against a finding 
that chronic right hip disability had its onset in service, 
degenerative joint disease of the right hip manifested within the 
first post service year, or that right hip disability is 
otherwise related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Chronic right knee disability was not incurred or aggravated 
in service, nor may degenerative joint disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).   

2.  Chronic left knee disability was not incurred or aggravated 
in service, nor may degenerative joint disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).   

3.  Chronic lumbar spine disability, including degenerative disc 
disease was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).

4.  Chronic left hip disability was not incurred or aggravated in 
service, nor may degenerative joint disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).   

5.  Chronic right hip disability was not incurred or aggravated 
in service, nor may degenerative joint disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2005 and January 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In June 2006, 
the Veteran was notified of the way initial disability ratings 
and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  If arthritis 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  This presumption does not apply in the present 
case, as arthritis did not manifest until many years after 
discharge, as discussed below.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The record reflects that the Veteran was diagnosed with 
degenerative joint disease of the right and left knees, 
degenerative disc disease of the lumbar spine, and degenerative 
joint disease of the right and left hips, status post hip 
replacements in the 1990s and early 2000s.  The Veteran, who was 
attached to an airborne division and who holds a Parachute and 
Glider badge, asserts that his hip disorders, knee disorders and 
back disorder are the result of the strain placed on his joints 
after multiple jumps from aircraft.  His statements regarding 
participation in parachute drops are credible given the time, 
place, and circumstances of his service.  See 38 U.S.C.A. § 
1154(a).  

The Veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 fire 
at the NPRC in St. Louis, Missouri.  The Court has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened duty in 
mind.  The case law does not, however, lower the legal standard 
for proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the Veteran.  Russo 
v. Brown, 9 Vet. App. 46 (1996).

The pertinent evidence of record includes a July 2005 statement 
from the Veteran's treating physician, Dr. W. Cooper Beazley, who 
stated that "I would see a reasonable chance that [the Veteran's 
knees, hips and back] could be connected [to service] because of 
... the fact that he made multiple jumps as a paratrooper."  

The Veteran received a VA examination in July 2009.  The claims 
folder was reviewed, including the Veteran's history of parachute 
drops during service.  On page 10 of the examination report, the 
examiner stated that the Veteran's "degenerative arthritis is 
typical of what is expected of man his age.  However, there is a 
50% probability that his arthritis was [accelerated] by his 
repeated drops from aircraft.  My examination is consistent with 
Dr. WCB ... in which the physician states that it could be possible 
that his jumps caused his arthritis to be worse but clinically it 
is impossible to prove."  

The July 2009 examiner provided an addendum to his previous 
report in September 2009.  On this occasion, the examiner noted 
that private medical records were not reviewed; however, service 
medical records and VA records were reviewed.  The addendum 
states that the Veteran "has the typical wear and tear arthritis 
associated with being 81 years of age regardless if he jumped out 
of airplanes or worked a desk his entire life.  The Veteran's hip 
condition is definitely within the normal time span for any 
civilian who has not jumped out of airplanes.  [The Veteran] has 
no traumatic arthritis, his is everyday run of the mill 
osteoarthritis that I see every day as an orthopaedic surgeon."  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board accords greater 
probative weight to the September 2009 addendum opinion.  The 
examiner reviewed the VA clinical notes and service medical 
records in coming to his conclusion; although private medical 
records were not reviewed, the record reflects a prior review of 
the private medical reports in July 2009.  No additional non-VA 
records were received between July 2009 and September 2009.  The 
VA examiner is an orthopedic surgeon with the necessary expertise 
to comment on the etiology of the Veteran's degenerative 
arthritis.  In his September 2009 addendum, the examiner 
indicated that the Veteran does not have traumatic arthritis, and 
that the arthritis he suffers from is the result of the ordinary 
wear and tear that the average 81 year old person might have, 
regardless of whether or not he jumped out of airplanes.  The 
Board views the September 2009 addendum as a clarification of the 
July 2009 statement that "there is a 50% probability that his 
arthritis was [accelerated] by his repeated drops from 
aircraft."  The July 2009 opinion suggests that the parachute 
drops in service may have played a role in the Veteran's 
eventually developing degenerative arthritis almost 50 years 
after his active service.  If the Veteran had traumatic arthritis 
in the joints, this opinion would seem logical.  However, the 
latter opinion explains that the Veteran has generalized 
arthritis of multiple joints and that the level of arthritic 
involvement suggests that trauma many years earlier had no effect 
on its onset or progression.  

Dr. Beazley's etiology opinion is of little probative weight.  
Dr. Beazley found that there is a "reasonable chance" that the 
Veteran's degenerative arthritis "could be" the result of 
jumping out of aircraft and playing football in service.  The 
statement suggests a possibility that current arthritis is 
related to service but does not suggest a probability.  The Board 
does not deny that the possibility of a connection exists, but 
must make a determination of whether it is as likely as not 
related or less likely than not.  Dr. Beazley's opinion sheds no 
light on whether the relationship is probable, less probable or 
merely possible.  There is no indication that he had the 
opportunity to review the claims folder before rendering his 
opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see also 
Guerrieri, supra, (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached); Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  Additionally, although Dr. Beazley based his 
findings on the Veteran's parachute activity during service, his 
opinion does not account for the long gap between the inservice 
injury and the initial clinical findings of chronic joint 
disability.  The Veteran did not seek treatment for any of his 
claimed disorders until 1993.  A prolonged period without medical 
complaint can be considered, along with other factors concerning 
the claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that the term "reasonable chance" is too vague 
an opinion upon which to base a claim for service connection, and 
that Dr. Beazley's opinion is conclusory and not supported by 
appropriate rationale.  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran as to in-service incurrence of his 
disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of painful joints.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, the Veteran is claiming that the onset of 
his current degenerative disease of multiple joints is related to 
service.  He is not shown to have the requisite medical expertise 
to diagnose degenerative changes in the joints, which even 
medical experts require diagnostic studies such as x-ray testing 
to identify.  A lay witness is competent to testify as to the 
occurrence of an in-service injury or incident where such issue 
is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-
precedential).  Specifically, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The 
Board finds that the degenerative changes in multiple joints is 
not a readily identifiable condition and that the 2010 medical 
expert opinion is more convincing and of greater probative weight 
than the Veteran's claim of onset of disability in service.  The 
first evidence of degenerative arthritis and/or degenerative disc 
disease is dated 1993, over 40 years after the Veteran was 
discharged from active service.  See Maxson, supra.  

The Board is charged with weighing the positive and negative 
evidence; resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the clinical notes, medical opinions and the lay 
evidence presented by the Veteran, the Board finds that the 
negative evidence is more persuasive and of greater probative 
value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's degenerative joint disease of the 
right and left knees, degenerative disc disease of the lumbar 
spine, and degenerative joint disease of the right and left hips, 
status post hip replacements are causally related to active 
service.  Thus, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Service connection for right knee disability, including 
degenerative joint disease is denied.

Service connection for left knee disability, including 
degenerative joint disease is denied.

Service connection for lumbar spine disability, including 
degenerative disc disease is denied.

Service connection for left hip disability, status post hip 
replacement, is denied.

Service connection for right hip disability, status post hip 
replacement, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


